EXHIBIT 99.1 B Communications Reports Financial Results For the First Quarter of 2015 - Net Income Attributable to Shareholders for the First Quarter Totaled NIS 48 Million - Board of Directors Approves Company’s Dividend of NIS 2.24 per Share Ramat Gan, Israel – May 21, 2015 – B Communications Ltd. (the “Company”; NASDAQ & TASE: BCOM), a holding company with a controlling interest in Israel’s largest telecommunications provider, Bezeq, The Israel Telecommunication Corp. (TASE: BEZQ), today reported its financial results for the first quarter of 2015. “During the quarter, we continued to execute our business plan by leveraging Bezeq's stable platform, strong financial position and competitive advantages to create value for our shareholders,” said Doron Turgeman, CEO of B Communications. “The Board’s decision to distribute a dividend of NIS 67 million ($17 million) reflects the significant improvements we have made to our capital structure. In the past five years, we have focused aggressively on deleveraging, reducing our net financial debt from more than NIS 5 billion in April 2010 to only NIS 2.7 billion today and improving our loan-to-value ratio, or LTV, from 55% at January 1, 2014 to 46% today. With our balance sheet in good shape, we believe now is the right time to return capital to our shareholders while continuing to maintain sufficient resources to service our debt. Looking ahead, we will continue to take advantage of Bezeq's cash generation power to further strengthen our financial position and liquidity.” Dividend Distribution: On May 21, 2015, the Company's board of directors declared a cash dividend of NIS 67 million, or NIS 2.24 per share (approximately $17 million in the aggregate or $0.56 per share, based on the representative rate of exchange on March 31, 2015). The actual amount for dividends paid in US$ will be converted from NIS based upon the representative rate of exchange published by the Bank of Israel on June 2, 2015. The dividend will be payable to all of the Company’s shareholders of record at the end of the NASDAQ trading day on June 2, 2015. The payment date will be June 16, 2015. Bezeq’s Results: For the first quarter of 2015, the Bezeq Group reported revenues of NIS 2.2 billion ($546 million) and operating profit of NIS 636 million ($160 million). Bezeq’s EBITDA for the first quarter totaled NIS 953 million ($239 million), representing an EBITDA margin of 43.8%. Net income for the period attributable to Bezeq’s shareholders totaled NIS 463 million ($116 million). Bezeq's cash flow from operating activities during the period totaled NIS 961 million ($241 million). Cash and Debt Position: As of March 31, 2015,B Communications’ unconsolidated cash and cash equivalents and short term investments totaled NIS 970 million ($244 million). As of March 31, 2015, B Communications financial liabilities included NIS 2.9 billion ($720 million) of Senior Secured Notes (7⅜%) (the “Notes”), NIS 698 million ($175 million) of Series B Debentures (both include accrued interest and unamortized premiums, discounts and debt issuance costs) and a NIS 136 million ($34 million) tax liability. Notes Repurchase Program: On August 10, 2014 the Company announced that its Board of Directors has approved the buyback of up to $50 million of its Notes. Through the end of the first quarter of 2015, the Company, through a wholly owned subsidiary, purchased $4 million par value of the notes. During the second quarter of 2015 and until May 21, 2015, the Company purchased additional $6 Million par value of the Notes. B Communications’ Unconsolidated Balance Sheet Data (in millions) Convenience translation into U.S. dollars (Note A) March 31, March 31, March 31, NIS NIS US$ Financial liabilities Senior Secured Notes 7⅜%(1) Series B Debentures Tax liability(2) 34 Total Liquidity balances Dividend receivable - - Lockbox account(3) Unrestricted cash(4) Total Senior Secured Notes balance is the sum of (a) the NIS amount equivalent (NIS 2,561 million) of the $725 million hedge that was established on the date the Notes were issued, (b) $71 million (the residual balance of our Senior Secured notes that was not hedged) multiplied by therepresentative rate of exchange as of March 31, 2015 (NIS 3.98 U.S. Dollar 1.00) and (c) accrued interest and unamortized debt issuance costs. On January 22, 2015, B Communications entered into a Tax Assessment Agreement with the Israeli Tax Authority (the “Agreement”), with respect to (i) a final tax assessment with respect to tax years 2007-2009, and (ii) a final tax assessment with respect to the sale of its legacy communications business that was completed on January 31, 2010. According to the Agreement, B Communications will pay the Israeli Tax Authority NIS 148 million ($38 million) including interest and CPI linkage differences, in 24 monthly installments starting in February 2015. Lockbox account - one or more accounts designated as a lockbox account and maintained by B Communications (SP-2) Ltd. (or any of its successors) and pledged as collateral to the security agent for the benefit of the holders of the Senior Secured Notes. Amounts from prior periods are shown as comparative data and reflect amounts that were maintained by B Communications (SP-2) Ltd. but not in a lockbox account. Unrestricted cash - any funds, property or assets (including any property or assets acquired with or earned on such unrestricted cash) not expressly required by the terms of the Indenture for the Senior Secured Notes to be deposited in or allocated to the lockbox account and any other funds with respect to which the Indenture expressly provides constitute unrestricted cash, including proceeds from indebtedness permitted to be incurred under the Indenture which are not otherwise expressly required by the terms of the Indenture to be deposited in or allocated to the lockbox account; provided that no specified shares or collateral shall constitute unrestricted cash. B Communications Cash Management: B Communications manages its cash balances according to an investment policy that was established by its Board of Directors. The investment policy seeks to preserve principal and maintain adequate liquidity while maximizing the income received from investments without significantly increasing the risk of loss. According to B Communications’ investment policy, approximately 80% of the funds must be invested in investment-grade securities. Dividend from Bezeq: On March 25, 2015, the Board of Directors of Bezeq resolved to recommend to the general meeting of shareholders the distribution of a cash dividend of NIS 844 million ($212 million). On May 6, 2015, Bezeq's shareholders approved the dividend distribution and on May 27, 2015, B Communications will receive its share of the dividend distribution of approximately NIS 259 million ($65 million). 2 B Communications First Quarter Consolidated Financial Results B Communications consolidated revenues for the first quarter of 2015 totaled NIS 2,174 million ($546 million), a 5.9% decrease compared to the NIS 2,311 million reported in the first quarter of 2014. For both the current and the prior-year periods, B Communications consolidated revenues consisted entirely of Bezeq’s revenues. B Communications consolidated operating income for the first quarter of 2015 totaled NIS 506 million ($127 million), a 4.9% decrease compared to NIS 532 million reported in the first quarter of 2014. B Communications consolidated net income for the first quarter of 2015 totaled NIS 306 million ($77 million), compared with NIS 37 million reported in the first quarter of 2014. The low net income in the first quarter of 2014 was a result of the non-cash, net expenses related to the revaluation of the CCS hedge transactions associated with the Senior Secured Notes, and the one-time expenses relating to the early repayment of the loans incurred to acquire the controlling interest in Bezeq and the early redemption of all outstanding Series A Debentures. B Communications First Quarter Unconsolidated Financial Results As of March 31, 2015, B Communications held approximately 31% of Bezeq's outstanding shares. Accordingly, B Communications’ interest in Bezeq's net income for the first quarter of 2015 totaled NIS 143 million ($36 million), compared to NIS 141 million reported in the first quarter of 2014. During the first quarter of 2015, B Communications recorded net amortization expenses of NIS 28 million ($7 million) related to its Bezeq purchase price allocation (“Bezeq PPA”). From April 14, 2010, the date of the acquisition of its interest in Bezeq, until March 31, 2015, B Communications has amortized approximately 67% of the total Bezeq PPA. The Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. B Communications unconsolidated net financial expenses for the first quarter of 2015 totaled NIS 65 million ($16 million) compared to net financial expenses of NIS 310 million in the first quarter of 2014. Financial expenses during the first quarter of 2015 included NIS 92 million ($23 million) related to the publicly traded Series B Debentures and the Senior Secured Notes. These expenses were partially offset by financial income of NIS 28 million ($7 million) generated by short term investments. Financial expenses in the first quarter of 2014 included NIS 83 million of non-cash, net expenses related to the revaluation of the CCS hedge transactions associated with the Senior Secured Notes, and NIS 183 million of one-time expenses relating to the early repayment of the loans incurred to acquire the controlling interest in Bezeq and the early redemption of all outstanding Series A Debentures. B Communications’ net income attributable to shareholders for the first quarter of 2015 was NIS 48 million ($12 million) compared to a net loss attributable to shareholders of NIS 203 million reported in the first quarter of 2014. As of March 31, 2015, B Communications retained earnings balance was NIS 71 million ($18 million). 3 In millions Convenience translation into U.S. dollars (Note A) Three-month Three-month Three-month period ended period ended period ended Year ended March 31, March 31, March 31, December 31, NIS US$ NIS NIS Revenues - Financing expenses, net ) Other and income tax expenses (2
